Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 11/19/18.

Claim status:
Amended claims: 1, 6-8, 10-15, 17-19, 
Canceled claims: 9, 16
Added New claims: None
Pending claims: 1-4, 6-19

Response to Claim Rejection – 35 U.S.C 101
The Applicant’s arguments and amendments overcome the 101 Rejection,
therefore, the Rejection(s) are moot.

Response to Claim Rejection – 35 U.S.C 103
The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore, the Rejection(s) are moot.

Interview Summary

Park on 1/14/21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sujin
Park on 1/14/21.
2.
The application has been amended as follows:
18. The apparatus according to claim 17, wherein the card can be used once, and wherein said computer program code is further configured to cause the at least one of said at least one processor to: obtain a client identifier of the first client and included in the payment request; and send an inquiry request to the card server according to the client identifier of the first client, inquiring whether there is a card associated with the first client, and the card server is configured to validate the card in response to determining that there is the card associated with the first client, wherein the card server is further configured to: associate the card with the first client according to a-the client identifier of the first client in the card use request, and lock the card, wherein the locked card cannot be associated with another client.

Allowable Subject Matter
Claims 1-4,  6-8, 10-15, 17-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims like Bascom present an unusual arrangement of system actors.  Therefore the combination of known elements provide an inventive concept and improves a computer, a computer network, or any technological environment.  The claimed amendments integrate the invention into a practical application and the Rejections are withdrawn.  The closest prior arts of record does not recite display an interface of a social platform, including a display item corresponding to a card shared on the social platform by a third client having a predetermined social relationship with the first client, receive a card use trigger signal at the first client via the display item corresponding to the card in the interface, and send a card use request to the card server in response to the card use trigger signal, the card use request including card information of the card, wherein the card is issued by a merchant to be used in completing a transaction for a service or a product provided by the merchant, and display a payment code on the first client, the payment code including a first resource account number corresponding to the first client and not including the card information; the second client being configured to obtain the payment code displayed on the first client, and send a payment request to the payment server according to the obtained payment code, the payment request being a request to transfer a first quantity of resources from the first resource account number corresponding to the first client to a second resource account number corresponding to the second client, wherein the resources have a value according to one or more currency types, wherein the card information is not provided to the second client; the card server being configured to validate the card according to the card  information included in the card use request received from the first client, and in response to successfully validating the card, send a confirmation indication to the 
payment server, the confirmation indication including a resource deduction quantity, wherein the resource deduction quantity indicates a quantity of a first resource to be deducted from a payment amount corresponding to the card, in order to complete the transaction.

The Examiner finds persuasive, the Applicants’ argument set forth in the Applicant remarks filed on 2/9/21.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Election/Restrictions
Claims 1 and claim 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/24/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        


/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694